Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 2 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My dear Mother
					Washington 2 May 1818.
				
				My health has been so indifferent and the City is so flat since the adjourment of Congress that I cannot find materials for a Letter—It is difficult for me to say what the nature of my indisposition as the Doctor cannot ascertain it no more than myself but I believe general weakness and a slight attack of what they here call chills and fevers has been my chief complaint and the latentness and languor which it always produces has caused the report of my being likely to encrease my family and which report I have taken pains to contradict and which my Letters were intended to prevent your crediting but produced exactly the contrary effectI believe I wrote you that Mrs. Boyd was safely brought to bed of her seventh Son, six of whom are living—She is by no means well having a very ugly cough which makes us very uneasy—The President has been out of town for a few days but is expected to return to day—Mrs Smith continues much the same—her spirits are very good and she is waiting the event most patiently—You will I fear not see Mr Adams this Summer he says he has so much business he does not think he can go on it is a great disappointment as I have anticipated this journey with much pleasure ever since I quitted you and I am sure I should derive great benefit from the change of air and the exercise in addition to the delight of again seeing you and my Children—The City is rappidly improving this Summer and Land here is becoming very valuable and many gentlemen are speculating largely—Congress were not very liberal towards us and we remain in status quo which however was in consequence of two of the Senators being rather too much inclined to partake of the good things of this world at the french Ministers—not satisfied with being allowed to participate of the dinner they were led on to spend the evening and the consequence was the loss of the motion or bill—I am sorry to hear that Mrs. Clark’s health has suffered so much but hope the fine weather which we must soon expect will restore her—Mr. Cruft has written to me to say he expects soon to come on here  I am very sorry to find that it is in consequence of the dreadful state of health of Mrs. Cruft.remember  me to my father, and to Louisa assured of the respectful attachment of your
				
					L. C. A—
				
				
			